COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-378-CR
 
ERNEST M. ITOKA    
                                                        
APPELLANT
V.
THE STATE OF TEXAS    
                                                        
STATE
----------
FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
We have considered the appellant's "Motion To Dismiss Appeal." The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a). No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal. See id.;
Tex. R. App. P. 43.2(f).
 
   
                                                        PER
CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.